Citation Nr: 0720227	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  04-29 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen claim of entitlement to service connection for Osgood-
Schlatter's disease.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel



INTRODUCTION

The veteran had active service from June 1973 to June 1976 
and from November 1976 to February 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.


FINDINGS OF FACT

1.  By decision dated in April 1979, the RO denied service 
connection for Osgood-Schlatter's disease.  The veteran did 
not perfect an appeal of the April 1979 rating decision.

2.  By decision dated in February 1985, the Board denied 
service connection for post-traumatic stress disorder (PTSD). 

3.  The evidence associated with the claims file subsequent 
to the April 1979 rating decision that denied service 
connection for Osgood-Schlatter's disease was not previously 
submitted to agency decisionmakers but does not relate to an 
unestablished fact necessary to substantiate the veteran's 
claim, and does not raise a reasonable probability of 
substantiating the claim.   

4.  The evidence associated with the claims file subsequent 
to the February 1985 Board decision that denied service 
connection for PTSD is neither cumulative nor redundant and 
raises a reasonable probability of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The April 1979 rating decision is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006).  
2.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for Osgood-
Schlatter's disease.  38 U.S.C.A. 
§§ 5102, 5103, 5107, 5108 (West 2002); 38 C.F.R. §§ 3.156, 
3.159, 20.1105 (2006).

3.  The February 1985 Board decision denying service 
connection for PTSD is final.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. § 20.1100 (2006).

4.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for PTSD.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R.
 § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court has indicated that notice under the 
VCAA must be given prior to an initial unfavorable decision 
by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2006). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claims on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
 § 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

The Court has ruled that the VCAA requires additional notice 
when a claimant seeks to reopen a previously denied claim.  
The Court held in Kent v. Nicholson, 20 Vet. App. 1, that VA 
must examine the basis for a denial of a previously 
disallowed claim and provide the veteran with notice of the 
evidence of service connection found lacking in the previous 
denial.  Kent at 10.   

I.  Duty to Notify

The RO provided the veteran with VCAA notice on his claims by 
letter dated in October 2002.  This letter advised the 
veteran of the requirement of new and material evidence to 
reopen the previously denied claims for service connection 
for Osgood-Schlatter's Disease and PTSD.  A June 2004 letter 
notified the veteran of  VA's duty to assist under the VCAA 
and explained what evidence VA would be responsible for 
obtaining on the veteran's behalf and what evidence VA would 
make reasonable efforts to assist the veteran in obtaining.  
This letter advised the veteran to submit any pertinent 
evidence regarding his service connection claims.   The 
veteran was advised that he was ultimately responsible for 
ensuring the receipt of any requested records not in the 
possession of a federal department or agency.  The June 2004 
letter notified the veteran of the evidence found lacking in 
the previously denied claims for service connection for 
Osgood-Schlatter's disease and PTSD.  

The Board finds that the duty to notify has been satisfied 
with respect to the veteran's claim for service connection 
for Osgood-Schlatter's disease.  All the VCAA requires is 
that the duty to notify is satisfied, and that appellants be 
given the opportunity to submit information and evidence in 
support of their claims. Once this has been accomplished, all 
due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996).

The Board finds that additional notice is required with 
respect to the veteran's claim for service connection for 
PTSD.  Those notice requirements are addressed in the remand 
portion of this decision below.



II.  Duty to Assist

The RO made reasonable efforts to assist the veteran in this 
case.  The evidence obtained and associated with the claims 
file includes service medical records and private medical 
records. 

 The veteran has not been afforded a VA examination.  
However, an examination is not necessary in this case to make 
a decision on the veteran's claims.  In McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), the Court held that in 
disability compensation (service connection) claims, VA must 
provide a medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  In this case, while there is competent evidence of a 
current diagnosis of the claimed disability of Osgood-
Schlatter's disease, there is no evidence that the veteran 
was diagnosed with or treated for a knee injury during 
service.  Thus, as the evidence does not indicate that the 
condition may have been incurred or aggravated during 
service, an examination is not necessary to decide the claim.    


II.  Analysis of Claims

A.  Laws and Regulations

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. §§ 1110, 1131.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be presumed for certain diseases, 
including psychoses, if it is shown that the veteran served 
continuously for 90 days or more during a period of war or 
during peacetime after December 31, 1946, such disease became 
manifest to a degree of 10 percent within one year from the 
date of discharge, and there is no evidence of record 
establishing otherwise.  38 U.S.C.A. §§ 1101, 1112(a), 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2006).  
Presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence 
warrants direct service connection.  38 C.F.R. § 3.303(d). 

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The RO previously denied service connection for Osgood-
Schlatter's disease in an April 1979 rating decision.  In the 
April 1979 rating decision, the RO denied service connection 
because service medical records were negative for any 
complaints, treatment or diagnosis of the claimed condition.  
The evidence of record at the time of the April 1979 decision 
included the veteran's service medical records.  

In April 1979, the veteran was notified of the rating 
decision and of his appellate rights, but he did not perfect 
an appeal.  The April 1979 rating decision is therefore 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2006).  

The veteran's claim for service connection for PTSD was 
previously denied in a February 1985 Board decision.  The 
Board found that the evidence did not show a current 
diagnosis of PTSD, according to DSM-IV criteria.  Once the 
Board has disallowed a claim, it may not be reopened unless 
new and material evidence is submitted.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2006).   The evidence of 
record at that time included the service medical records and 
treatment records from the South Louisiana Medical Center.

The veteran sought to reopen the claims of entitlement to 
service connection for Osgood-Schlatter's Disease and  for 
PTSD by submitting a written statement in  April 2002.  

A claim that is the subject of a prior denial may be reopened 
if new and material evidence is received with respect to that 
claim.  Once a claim is reopened, the adjudicator must review 
it on a de novo basis, with consideration given to all the 
evidence of record.  38 U.S.C.A. § 5108 (West 2002);  Evans 
v. Brown, 9 Vet. App. 273 (1996).  For purposes of reopening 
a claim, the credibility of newly submitted evidence is 
presumed, unless it is inherently incredible or beyond the 
competence of the witness offering the evidence.  See Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

For claims filed on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with the previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative, nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a) (2006).
A.  Claim to reopen - service connection for Osgood-
Schlatter's disease

The RO denied the veteran's claim for service connection for 
Osgood-Schlatter's disease in an April 1979 rating decision.  
The evidence of record at the time of the April 1979 rating 
decision included service medical records.  The RO determined 
that the service medical records, including the separation 
examination, were negative for any complaint, treatment or 
diagnosis of the claimed condition.  

The veteran sought to reopen his claim for Osgood-Schlatter's 
disease in April 2002.  The evidence received April 1979 
denial of service connection includes service personnel 
records, Social Security records, VA outpatient treatment 
records, private medical records and statements from the 
veteran and his representative.  

This evidence is new, as it was not previously submitted to 
agency decisionmakers and is neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial.  However, this evidence is not material because, by 
itself or when considered with the previous evidence of 
record, it does not relate to an unestablished fact necessary 
to substantiate the claim for service connection for Osgood-
Schlatter's Disease.  The medical records and Social Security 
records demonstrate complaints of knee pain and note a 
history of Osgood-Schlatter's disease; however, these records 
do not establish that his condition was incurred in or 
aggravated by service.  

The veteran's representative argues in a March 2007 brief 
that a history of "trick or locked knee" was noted during 
the January 1978 separation examination.  While the veteran 
did check a box indicating a history of "trick or locked 
knee" at that examination, the reports reflects that no knee 
conditions were diagnosed during that  examination.  There is 
no other record of a complaint or diagnosis of a knee 
condition in the service medical records.  

In addition, some of the medical records submitted since the 
prior final denial of service connection show reports by the 
veteran of a medical history of a knee injury during active 
service.  Medical records including Social Security 
disability reports, VA outpatient records and medical records 
from the Arizona Department of Corrections all show that the 
veteran has given a history of an in-service injury.  VA 
outpatient treatment records dated in 2002 reflect that the 
veteran reported a history of  a knee injury while rappelling 
off of a cliff during service.  The Board notes these reports 
but finds that they are not material to the issue of whether 
Osgood-Schlatter's disease was incurred in or aggravated by 
service.  The Court has held that a bare transcription of lay 
history is not transformed into medical evidence simply 
because it was transcribed by a medical professional.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Therefore, 
medical records containing transcriptions of history reported 
by the veteran are not sufficient to establish in-service 
incurrence or aggravation of the claimed disability.  These 
post-service medical reports have limited probative value, as 
they are merely a recitation of the veteran's self-reported 
and unsubstantiated history. 

Other new evidence includes numerous statements by the 
veteran.  The veteran alleges that he was placed on physical 
profile during service because of a knee injury.  The veteran 
asserts that he injured his knee while rappelling from a 
cliff.  These statements are new but are not material to the 
issue of service connection because they do not demonstrate 
that the veteran's knee disability was incurred during or 
aggravated by service.  Further, the veteran's statements 
regarding causation, absent any showing of an injury during 
service, cannot serve to reopen the claim.  Although a lay 
person is competent to testify as to observable symptoms, see 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995), a layperson is 
not competent to provide evidence that the observable 
symptoms are manifestations of chronic pathology or diagnosed 
disability, unless such a relationship is one to which a lay 
person's observation is competent.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997).  Therefore, the veteran's 
statements are not new and material evidence, see Vargas-
Gonzalez v. West, 12 Vet. App. 321 (1999), and are 
insufficient to reopen the claim.  See Savage v. Gober, 10 
Vet. App. 488 (1997); Moray v. Brown, 5 Vet. App. 211 (1993).  
There is no evidence in the veteran's service records to 
substantiate his claims of treatment for a knee injury during 
service.

In conclusion, the Board finds that the evidence received 
since the April 1979 rating decision is not material to the 
veteran's claim.  Therefore, the veteran's claim for service 
connection for Osgood-Schlatter's disease may not be 
reopened. 

B.  Claim to reopen -  service connection for PTSD

The veteran's claim for service connection for PTSD was 
denied in a February 1985 Board decision.  The Board found 
that the evidence did not show a current diagnosis of PTSD 
based upon a recognized stressor.   

The veteran sought to reopen his claim for service connection 
for PTSD in a statement submitted in April 2002.

The evidence received since the prior final denial includes 
VA medical records, private treatment records, Social 
Security records, service personnel records and statements 
from the veteran.  

Post-service private treatment records, Social Security 
records and VA treatment records reflect treatment for 
affective disorder, anxiety, depression and substance abuse.  
VA outpatient records show treatment for diagnoses of 
depression, alcohol dependence and major depressive disorder.  
These records are new but are not material, as they do not 
relate to treatment or diagnosis of PTSD.

Treatment records from the Arizona Department of Corrections, 
dated in 2004,  reveal a diagnostic assessment of  "PTSD 
features."  The Board finds that these records are both new 
and material.  These records were not previously considered 
by agency decisionmakers, are neither cumulative nor 
redundant, and demonstrate a current diagnosis of PTSD, which 
was found lacking in the Board's previous denial of the 
veteran's claim for service connection for PTSD.  

Having determined that new and material evidence has been 
received, the Board reopens the claim below and remands the 
claim for additional development.   






ORDER

New and material evidence not having been received since the 
last prior final denial of service connection for Osgood-
Schlatter's Disease, the claim is not reopened.

New and material evidence not having been received since the 
last prior final denial of service connection for PTSD, the 
claim is reopened.


REMAND

The veteran claims an in-service stressor of sexual assault.  
He asserts that he was assaulted by a superior officer in 
1974 or 1975.  

In order to establish service connection for PTSD, the 
evidence must demonstrate (1) a current diagnosis of the 
condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-
IV); (2) a link, established by medical evidence, between 
current symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f) (2006).

Pursuant to 38 C.F.R. § 3.304(f)(3), in a case such as this, 
VA is required to notify the veteran that he may submit 
evidence from sources other than service records 
corroborating his allegations of in-service assault.  Such 
evidence includes, but is not limited to:  records from law 
enforcement authorities, mental health counseling centers, 
hospitals or physicians; and statements from family members, 
roommates, fellow service members or clergy.  This type of 
evidence is important as it might reflect behavior changes 
following an alleged assault.  To date, the veteran has not 
been appropriately notified of the nature of the evidence 
needed to support his assertion of in-service assault and 
whether he or VA is responsible for obtaining such evidence.

Under 38 C.F.R. § 3.304(f)(3), if a claim for service 
connection for PTSD is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to:  Records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; tests for sexually transmitted diseases; and 
statements from family members, roommates, fellow service 
members, or clergy.  Evidence of behavior changes following 
the claimed assault is one type of relevant evidence that may 
be found in the sources.  Examples of behavior changes that 
may constitute credible evidence of a stressor include, but 
are not limited to:  Request for transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavioral changes.  

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records or evidence of behavioral changes may constitute 
credible supporting evidence of the stressor in allowing him 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  § 3.304(f)(3).


Accordingly, this matter is hereby REMANDED for the following 
action:

1.	Notify the veteran that he may submit 
alternative forms of evidence in support 
of his claim for PTSD secondary to 
personal assault.  Such evidence 
includes:  records from law enforcement 
authorities, mental health counseling 
centers, hospitals or physicians; and 
statements from family members, 
roommates, fellow service members or 
clergy; and/ or any other type of 
evidence that reflects behavior changes 
following an alleged assault.  The RO 
should also notify the veteran whether 
he is responsible for submitting 
statements from the individuals he 
allegedly informed of the assault or 
whether VA will attempt to obtain such 
statements from these individuals.  The 
RO should otherwise advise the veteran 
to submit evidence in his possession 
pertinent to his claim.


2.   If the veteran responds, the RO 
should assist the veteran in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2006). All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

3. The RO should undertake further 
development of the veteran's claim for 
service connection for PTSD, in accordance 
with those special alternative evidentiary 
development procedures associated with 
personal assault claims as noted in 38 
C.F.R. § 3.304(f)(3) (2005) and the VA 
Adjudication Procedures Manual (M21-1), 
Part III, paragraph 5.14(d).  In this 
respect, a request should be made to the 
veteran, with a copy to his 
representative, that he provide as much 
detail as possible regarding the claimed 
physical assault he suffered during his 
active military service, to include any 
other evidence corroborating the incident.

4. The RO should contact the veteran and 
advise him to submit alternative evidence 
regarding any additional claimed 
stressors.  The RO should notify the 
veteran whether he is responsible for 
submitting statements from the individuals 
who witnessed these incidents or whether 
VA will attempt to obtain such statements 
from these individuals.  The RO should 
otherwise advise the veteran to submit 
evidence in his possession pertinent to 
his claim.

5.  After all the above requested 
development is completed, the RO should 
prepare a report detailing the nature of 
all reported stressors verified by the 
record.

6.	If the stressors are verified, the RO 
should arrange for the veteran to be 
afforded a VA psychiatric examination to 
determine the correct diagnosis of any 
psychiatric disorder present and to 
determine whether the diagnostic criteria 
for PTSD are satisfied.  With this 
request, the RO should provide the 
examiner with a list of all stressors that 
have been verified.  The examination 
report must reflect a review of pertinent 
material in the claims folder.  Regarding 
PTSD, if found, the examiner should 
express an opinion as to whether the 
veteran has PTSD related to his military 
service and whether a diagnosis of PTSD is 
supportable solely by stressor(s) that 
have been supported in the record.  The RO 
should advise the examiner that he may not 
rely upon any unverified stressor in 
determining whether the veteran's in-
service experiences were of sufficient 
severity to support a diagnosis of PTSD.  
The examiner should provide detailed 
rationale, with specific references to the 
record, for his opinion.  All special 
studies or tests, to include psychological 
testing and evaluation, should be 
accomplished.  Prior to the examination, 
the RO must inform the veteran, in 
writing, of all the consequences of his 
failure to report for the examination in 
order the he may make an informed decision 
regarding his participation in said 
examination.

7.	Once the examination report is received, 
the RO should review it to ensure that it 
complies with the previous instruction.  
If the report is deficient, VA should 
undertake immediate corrective action.

8.	 Once all development is completed, the 
RO should readjudicate the veteran's claim 
based on a consideration of all of the 
evidence of record.  If the RO denies the 
benefit sought on appeal, it should 
provide the veteran with a supplemental 
statement of the case and an opportunity 
to respond thereto.


The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


